Citation Nr: 0119323	
Decision Date: 07/25/01    Archive Date: 07/31/01

DOCKET NO.  00-10 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1965 to May 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Winston-Salem, 
North Carolina, which denied service connection for PTSD.  A 
notice of disagreement was received in November 1998, a 
statement of the case was issued in March 2000, and a timely 
substantive appeal was received in April 2000.  In May 2001, 
the veteran testified at a Board hearing conducted before the 
undersigned in Washington, D.C.


FINDINGS OF FACT

1.  The veteran did not participate in combat with the enemy 
during his period of active military service. 

2.  The veteran's claimed inservice stressor has not been 
verified. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.304(f) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with all notice and 
assistance provisions of the new legislation as it pertains 
to the claim on appeal.  This issue has been addressed by the 
RO in the rating decision and statement of the case.  In 
those documents, the veteran has been furnished notice of the 
applicable laws and regulations regarding service connection 
for PTSD.

With regard to the assistance requirements of the new law, 
the Board observes that the claims file includes pertinent 
medical records from VA medical care providers identified by 
the veteran.  No additional pertinent evidence has been 
identified.  Further, the veteran was afforded VA psychiatric 
examinations in February 1998 and May 1999, and the Board 
finds these examinations to be adequate.  At the May 2001 
hearing before the undersigned, the veteran identified two 
former servicemen who might be able corroborate his alleged 
inservice stressor.  However, he also testified that did not 
now there current whereabouts.  The Board further notes that 
at the May 2001 hearing the veteran's representative 
requested VA action to obtain any line of duty investigation 
concerning the claimed stressor.  However, the record shows 
at least two attempts by the RO to obtain any such report.  
The service department has replied that there is no line of 
duty investigation report of record.  Under these 
circumstances, the Board finds that all required assistance 
to the veteran has been rendered and that no further action 
is necessary in this regard. 

In a case such as this where there has been substantial 
compliance with the Veterans Claims Assistance Act of 2000, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet.App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant).  Moreover, given 
the completeness of the present record which shows 
substantial compliance with the notice/assistance provisions 
of the new legislation, the Board finds no prejudice to the 
veteran by proceeding with appellate review of the claim 
despite the fact that implementing regulations have not yet 
been promulgated.

Service connection may be granted for disability resulting 
from chronic disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  With 
respect to PTSD in particular, there must be medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an inservice stressor, and credible 
supporting evidence that the claimed inservice stressor 
occurred.  38 C.F.R. § 3.304(f); Gaines v. West, 11 Vet. App. 
353, 357-58 (1998); Cohen v. Brown, 10 Vet. App. 128, 138-39 
(1997).  If the evidence establishes that the veteran engaged 
in combat with the enemy and the claimed stressor is related 
to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

The veteran filed his claim of entitlement to service 
connection for PTSD in July 1997.  Accordingly, the above-
referenced regulation regarding PTSD claims is applicable.  
Although the record shows that the veteran repeatedly made 
reference to an incident in Vietnam where he held a dying 
fellow-serviceman in his arms during a helicopter transfer to 
a medical facility, at the May 2001 Board hearing the veteran 
denied the incident and appears to have attributed such story 
to someone incorrectly writing down his history.  Under oath, 
the veteran also denied having participated in combat with 
the enemy.  It appears from the hearing testimony that the 
only stressor currently being claimed by the veteran is an 
assault by a large mob while serving in Okinawa.  With regard 
to his hearing testimony, the veteran was furnished with a 
copy of the transcript and provided an opportunity to 
challenge the transcript if he believed it does not 
accurately reflect what was said at the hearing.  However, he 
indicated that he does not wish to challenge the accuracy of 
the transcript. 

The veteran's essential contention is that he and several 
other servicemembers were chased by a large number of 
Japanese in Okinawa.  The veteran claims that he was 
assaulted by the mob and that he required stitches for a head 
injury.  In various documents, the veteran has claimed 
anywhere from 35 to 50 stitches were necessary.  The veteran 
has also referred to the incident as a mob riot.  As noted 
earlier, the service department has been unable to locate any 
line of duty investigation report concerning the incident.  

The Board does note, however, that the veteran's service 
medical records do show that he was treated for a lacerated 
scalp on August 1, 1966.  In a report of an x-ray conducted 
in connection with treatment at that time, it was also noted 
that he had been struck with a bottle.  However, these 
service records do not include any reference to any other 
injuries or to any mob attack on the veteran.  Moreover, 
there is nothing in these reports documenting the number of 
stitches used to close the scalp laceration nor are there any 
records of follow-up treatment.  

The veteran urges the Board to accept these two service 
medical record entries as evidence supporting his claimed 
stressor.  However, these service medical records only 
document a lacerated scalp.  There is nothing to support the 
veteran's claim of an attack by a large mob.  The Board finds 
it significant that these service medical treatment records 
are silent for reference to any mob attack as it would be 
these contemporaneous treatment records which would most 
likely reflect such an incident.  An attack by a large mob, 
in the Board's view, is the type of incident which is so out 
of the ordinary that the circumstances of the injury would be 
expected to be set forth in some detail.  Further, as noted 
by the veteran's representative at the Board hearing, such an 
incident would normally result in a line of duty 
investigation.  However, it appears that no such 
investigation was conducted.  

The Board is left with the veteran's unsupported contention 
that he was attacked by a mob and that his PTSD is related to 
such incident.  While a laceration to the scalp is 
documented, this fact alone does not corroborate the claimed 
mob attack which the veteran argues is the cause of his PTSD.  
Under these circumstances, the Board declines to find that 
the claimed stressor has been corroborated.  The Board also 
notes that the veteran's memory and/or credibility has been 
called into question in view of the several items of evidence 
from early in the claims process which show that he was not 
only furnishing a claimed stressor of holding a dying 
serviceman to the VA, but also to medical care providers.  At 
noted, he later denied such an incident.

At this point, the Board acknowledges that personal assault 
cases are subject to VA Adjudication Procedure Manual M21-1, 
Part III 5.14c(8), which describes behaviors changes that 
might indicate a stressor.  The Board does not believe, 
however, that the type of personal assaults addressed therein 
is present in the instance case.  In this case, the mob 
assault claimed by the veteran is not the type of assault 
contemplated in this M21-1 provision which deals with 
assaults, such as sexual assaults, which by there very 
personal nature may go unreported.  A mob attack involving a 
number of people, including several other service-members, 
would certainly be viewed as the type of incident which would 
not only be fully reported, but also fully investigated.  
Moreover, even if these M21-1 provisions are considered 
applicable in this case, there is no evidence in the 
veteran's records that would serve to support the profile of 
someone who has been personally assaulted. The veteran's 
service records do not suggest any behavior changes.  It 
appears from service personnel records that he subsequently 
performed his duties satisfactorily.  There is no indication 
of transfers or disciplinary actions.

In sum, the Board finds that there is no basis for service 
connection for PTSD under 38 C.F.R. § 3.304(f).  In making 
this determination, the Board has considered the provisions 
of 38 U.S.C.A. § 5107(b) (West 1991) and the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified at 38 U.S.C. § 5107), 
but there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.



ORDER

The appeal is denied.



		
	ALAN S. PEEVY
Member, Board of Veterans' Appeals


 



